


RESIGNATION AGREEMENT
AND GENERAL RELEASE OF CLAIMS


THIS RESIGNATION AGREEMENT AND GENERAL RELEASE OF CLAIMS (the “Agreement”) is
entered into by and between Justin DiMacchia (“Executive”) and Extreme Networks,
Inc. (the “Company”). This Agreement will become effective on the eighth day
after it is signed by Executive, provided that Executive has not revoked this
Agreement (by email notice to dhonda@extremenetworks.com) prior to that date.


FACTUAL RECITALS


This Agreement is entered into with respect to the following facts:


A.    Executive was previously employed by the Company as its Vice President,
Corporate Controller;
B.    Executive is resigning voluntarily from his employment with the Company
effective September 15, 2011; and
C.    It is the Company's desire to provide Executive with certain separation
benefits that he would not otherwise be entitled to receive upon his
resignation, and to resolve any claims that Executive has or may have against
the Company.
Accordingly, Executive and the Company now agree as set forth below.
AGREEMENT
1.Voluntary Resignation From Employment, Positions, and Offices. Executive
hereby confirms his voluntary resignation from his employment with the Company,
and from all positions and offices that he held with the Company effective as of
September 15, 2011 (the “Resignation Date”).
2.Acknowledgment of Payment/Receipt of All Wages and Benefits. Executive
acknowledges that, as of the date hereof, he has been paid in full all wages
(including, but not limited to, base salary, bonuses, and accrued, unused paid
time off), and has received all benefits, that Executive earned during his
employment with the Company. Executive understands and agrees that he is not
entitled to, and shall not receive, any further compensation or benefits from
the Company, including stock benefits, except for compensation due from the
period commencing on the date hereof and ending September 15, 2011. However,
nothing in this Agreement shall prohibit Executive from later exercising any
rights he may have under any equity agreement with the Company.
3.Severance Payment. Subject to Executive's execution of this Agreement (without
revocation during the seven-day revocation period described below) and
compliance with the terms of this Agreement, the Company shall provide Executive
with a lump sum payment equal to $168,750 and six months of Cobra payments, less
applicable withholding, twenty one days after this Agreement is signed by
Executive.
In addition, Executive shall provide consulting to the Company at a rate of
$125.00 per hour for a minimum of three months after the Resignation Date. For
the first three months thereof, the Company will guarantee at least 10 hours of
consulting work.  The Company may at its discretion, request more hours on a
monthly basis, and either the Company or Executive may elect to terminate the
consulting relationship beyond the three month period at any time with 5 days
prior written notice to the other party.
4.General Release of Claims. As consideration for the compensatory arrangements
described




--------------------------------------------------------------------------------




in Section 3, Executive and his successors release the Company, its parents and
subsidiaries, and each of those entities' respective current and former
shareholders, investors, directors, officers, employees, agents, accountants,
attorneys, tax advisors, insurers, legal successors and assigns, of and from any
and all claims, actions and causes of action, whether now known or unknown,
which Executive now has, or at any other time had, or shall or may have against
those released parties based upon or arising out of any matter, cause, fact,
thing, act or omission whatsoever occurring or existing at any time up to and
including the date on which Executive signs this Agreement, including, but not
limited to, any claims for breach of express or implied contract, wrongful
termination, constructive discharge, retaliation, fraud, defamation, infliction
of emotional distress or national origin, race, age, sex, pregnancy, sexual
orientation, disability or other discrimination or harassment under the Civil
Rights Act of 1964, the Americans with Disabilities Act, the Age Discrimination
in Employment Act, the California Fair Employment and Housing Act, or any other
applicable law. Notwithstanding the above release of claims, it is expressly
understood that this release does not apply to, and shall not be construed as, a
waiver or release of any claims or rights that cannot lawfully be released by
private agreement. This release of claims shall not affect Executive's existing
indemnity rights from the Company (whether pursuant to the parties' Indemnity
Agreement dated May 8, 2008, any other contract, or statute, including, but not
limited to, his indemnity rights pursuant to California Labor Code section
2802), which rights shall remain in full force and effect.
5.Civil Code Section 1542 Waiver. Executive acknowledges that he has read
section 1542 of the Civil Code of the State of California, which states in full:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
Executive waives any rights that he has or may have under section 1542 (or any
similar provision of the laws of any other jurisdiction) to the full extent that
he may lawfully waive such rights pertaining to this general release of claims,
and affirms that he is releasing all known and unknown claims that he has or may
have against the parties listed in Section 4 above.
6.Agreement Not To Assist With Other Claims. Executive agrees that he shall not,
at any time in the future, encourage any current or former Company employee, or
any other person or entity, to file any legal or administrative claim of any
type or nature against the Company or any of its officers or employees.
Executive further agrees that he shall not, at any time in the future, assist in
any manner any current or former Company employee, or any other person or
entity, in the pursuit or prosecution of any legal or administrative claim of
any type or nature against the Company or any of its officers or employees. This
Section shall not apply to the Executive's participation in any legal or
administrative proceeding pursuant to a duly-issued subpoena or other compulsory
legal process.
7.Prior Agreement and Return of Company Property. Executive acknowledges and
agrees that he shall continue to be bound by and comply with the terms of any
proprietary rights, assignment of inventions, and/or confidentiality agreements
between the Company and Executive. To the extent that he has not already done
so, Executive will promptly return to the Company, in good working condition,
all Company property and equipment that is in Executive's possession or control,
including, but not limited to, any PDAs, files, records, computers, computer
equipment, cell phones, credit cards, keys, programs, manuals, business plans,
financial records, and all documents (whether in paper, electronic, or other
format, and all copies thereof) that Executive prepared or received in the
course of his employment with the Company.
8.Non-Disparagement. Executive agrees that he will not, at any time in the
future, make any critical or disparaging statements about the Company, or any of
its services, products, officers, employees, or directors, except to the extent
that such statements are made truthfully in response to a duly-issued




--------------------------------------------------------------------------------




subpoena or other compulsory legal process.
The Company agrees that it will only provide a neutral reference (i.e., it will
only verify Executive's dates of employment and position at the Company) to any
potential employer(s) of Executive.
9.Non-Solicitation. Executive agrees that for a period of one year following the
Resignation Date, he will not, on behalf of himself or any other person or
entity, directly or indirectly solicit any employee of the Company to terminate
his/her employment with the Company.
10.Section 409A Compliance. The Company intends that income provided to the
Executive pursuant to this Agreement will not be subject to taxation under
Section 409A of the Internal Revenue Code (“Section 409A”). The provisions of
this Agreement shall be interpreted and construed in favor of satisfying any
applicable requirements of Section 409A of the Code. However, the Company does
not guarantee any particular tax effect for income provided to the Executive
pursuant to this Agreement. In any event, except for the Company's
responsibility to withhold applicable income and employment taxes from
compensation paid or provided to the Executive, the Company shall not be
responsible for the payment of any applicable taxes incurred by the Executive on
compensation paid or provided to the Executive pursuant to this Agreement. In
the event that any compensation to be paid or provided to Executive pursuant to
this Agreement may be subject to the excise tax described in Section 409A, the
Company may delay such payment for the minimum period required in order to avoid
the imposition of such excise tax.
11.Governing Law. This Agreement shall be interpreted in accordance with and
governed by the laws of the State of California.
12.Severability. If any provision of this Agreement is deemed invalid, illegal,
or unenforceable, that provision will be modified so as to make it valid, legal,
and enforceable, or if it cannot be so modified, it will be stricken from this
Agreement, and the validity, legality, and enforceability of the remainder of
the Agreement shall not in any way be affected.
13.Dispute Resolution. In the event of any disputes or claims between the
parties, including, but not limited to, any claims that are based upon or arise
out of this Agreement or any alleged breach of this Agreement, the parties agree
that all such disputes or claims shall be resolved by binding arbitration in the
manner described in the Employment Agreement.
14.Entire Agreement and Modification. This Agreement, along with any agreements
described in Section 7 (all as modified herein), the parties' Indemnity
Agreement dated May 8, 2008, and any other equity agreements between the
parties, constitute the entire agreement between the parties with respect to the
subject matter hereof and supersede all prior negotiations and agreements
between the parties, whether written or oral, including the Employment Agreement
(other than the arbitration provision described in Section 13, which is
incorporated herein as described in Section 13), which agreements are hereby
terminated and of no further legal force or effect. This Agreement may not be
modified or amended except by a document signed by an authorized officer of the
Company and Executive.


EXECUTIVE ACKNOWLEDGES THAT HE HAS CONSULTED WITH AN ATTORNEY PRIOR TO SIGNING
THIS AGREEMENT AND THAT HE IS GIVING UP ANY LEGAL CLAIMS (AS DESCRIBED ABOVE IN
SECTIONS 4 AND 5) HE HAS AGAINST THE PARTIES RELEASED ABOVE BY SIGNING THIS
AGREEMENT. EXECUTIVE UNDERSTANDS THAT HE MAY HAVE UP TO 21 DAYS TO CONSIDER THIS
AGREEMENT, THAT HE MAY REVOKE IT AT ANY TIME DURING THE 7 DAYS AFTER HE SIGNS
IT, AND THAT IT SHALL NOT BECOME EFFECTIVE UNTIL THAT 7-DAY PERIOD HAS PASSED.
EXECUTIVE ACKNOWLEDGES THAT HE IS SIGNING THIS AGREEMENT KNOWINGLY, WILLINGLY
AND VOLUNTARILY IN EXCHANGE FOR THE COMPENSATORY ARRANGEMENTS DESCRIBED IN
SECTION 3, WHICH HE WOULD




--------------------------------------------------------------------------------




NOT OTHERWISE BE ENTITLED TO RECEIVE.




Dated: September 13, 2011
Justin DiMacchia






Dated: September 13, 2011


EXTREME NETWORKS, INC.


By: Mimi Gigoux
Its: Sr VP Human Resources
 
 







